                                                                          FILED IN THE

1                                                                     U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON




2                                                                Jun 30, 2021
                                                                     SEAN F. MCAVOY, CLERK


3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     HEATHER CARLON, individually,             No. 2:21-cv-00097-SMJ
5    on behalf of similarly situated
     individuals,
6                                              ORDER DISMISSING CASE
                              Plaintiff,
7
                 v.
8
     KEYCORP, a national banking
9    association,

10                            Defendant.

11

12         On June 29, 2021, the parties filed a stipulated dismissal, ECF No. 14.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulation of Dismissal and Order of Dismissal, ECF

16               No. 14, is GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 30th day of June 2021.

5
                        ___________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
